In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of mental illness, the father appeals from an order of disposition of the Family Court, Kings County (Grosvenor, J.), dated May 3, 2000, which, after a fact-finding hearing, terminated his parental rights with respect to the child and transferred custody and guardianship of the child to the Commissioner of the Administration for Children’s Services for purposes of adoption.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The petitioner agency established by clear and convincing evidence that the appellant, presently and for the foreseeable future, will be unable to provide proper and adequate care for his child (see, Social Services Law § 384-b [4] [c]; Matter of Hime Y., 52 NY2d 242). After interviewing the appellant and reviewing the appellant’s records, the court-appointed psychiatrist testified that the appellant suffers from paranoid schizophrenia. She opined that because of the long-term nature of the illness, the severity of the symptoms that have manifested, the appellant’s noncompliance with treatment, and his *502lack of insight about his illness, the child, if returned to the appellant, would be at risk of being neglected in the present and in the foreseeable future. This evidence supported the Family Court’s findings (see, Matter of Laura D., 270 AD2d 260; Matter of Gilbert R., 247 AD2d 227). Krausman, J. P., McGinity, Schmidt and Adams, JJ., concur.